                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                  No. 5:18-CV-245-BO


LA SONDA R. STASINOPOLOUS,                     )
                                               )
       Plaintiff,                              )
                                               )
V.                                             )                      ORDER
                                               )
L.M. SANDLER & SONS, INC.,                     )
CHESAPEAKE HOMES OF NORTH                      )
CAROLINA, INC., TODAY HOMES                    )
REALTY, L.L.C., JOHN BARNES, JIM               )
SWINGLE, and KERRI WOODWARD,                   )
                                               )
       Defendants.                             )


       This cause comes before the Court on plaintiffs prose motion for reconsideration. [DE

42]. The matter has been fully briefed and is ripe for disposition. For the reasons that follow,

plaintiffs motion for reconsideration [DE 42] is DENIED.

                                         BACKGROUND

       On January 14, 2019, the Court entered an order permitting plaintiffs counsel to withdraw

and directing plaintiff to file a notice of self-representation or cause new counsel to appear within

21 days or risk dismissal of her action. [DE 34]. The February 4 deadline for filing a notice of self-

representation came and went. On April 5, the Court entered a show-cause order, directing plaintiff

to demonstrate why her action should not be dismissed for failure to file a notice of self-

representation. [DE 39]. At that time, the Court explicitly warned plaintiff that failure to respond

by April 19 would result in the dismissal of her action. Id. Plaintiff failed to timely respond to the

Court's order and on April 24, her action was dismissed with prejudice. [DE 42]. On April 29,

plaintiff moved for reconsideration, providing an overview of her case and asking the Court to
~---   -- - ----   ----------------------




                    "force the Defendants to hold their end of the deal up ... and pay [her] what [she's] due." Id. at 7.

                    Defendants have responded in opposition. [DE 44].

                                                                 DISCUSSION

                            Plaintiffs motion for reconsideration must be denied. A party may move a court to alter or

                    amend its judgment under Federal Rule of Civil Procedure 59(e). "In general, reconsideration of a

                    judgment after its entry is an extraordinary remedy which should be used sparingly." Pacific Ins.

                    Co. v. American Nat'! Fire Ins. Co., 148 F.3d 396, 403 (4th Cir. 1998) (internal quotation marks

                    omitted). The decision to alter or amend a judgment is committed to the discretion of the district

                    court. The Fourth Circuit has recognized three bases for granting such a motion: when the court is

                    shown (1) an intervening change in controlling law; (2) new evidence that was not previously

                    available; or (3) that the court has committed a clear error of law or manifest injustice. See, e.g.,

                    Robinson v. Wix Filtration Corp., LLC, 599 F.3d 403, 407 (4th Cir. 2010).

                            Plaintiff has not established that she is entitled to the extraordinary remedy authorized by

                    Rule 59(e). She has not established any intervening change in law, the existence of new evidence

                    that was not previously available, or that the Court committed a clear error of law. Plaintiff was

                    given considerable opportunity to comply with the Court's deadlines and failed to do so, despite

                   - explicit warnings, and her failure   tb comply resulted in the dismissal of her action. While pro se
                    litigants "are entitled to some deference from courts," they remain "subject to the time

                    requirements and respect for court orders without which effective judicial administration would

                    be impossible." Ballardv. Carlson, 882 F.2d 93, 96 (4th Cir. 1989). _The Court committed no clear

                    error of law in dismissing plaintiffs action for failure to comply with its orders. Plaintiffs motion

                    for reconsideration is, therefore, denied.




                                                                        2
                                      CONCLUSION

     For the reasons discussed above, plaintiffs motion for reconsideration [DE 42] is

DENIED.


SO ORDERED, this   _m_ day of May, 2019.




                                           3
